CEBESAMCRHOORAS RW Decementt1d4 4 FitdeO3042E0 Pagaa O18 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and
NATALIE GODFREY,

Plaintiffs,

Case No. 19-CV-329-JD
CSAA FIRE & CASUALTY
INSURANCE COMPANY,
a foreign corporation,

ae ae eae ae ee a a a

Defendant.

DEFENDANT’S OBJECTIONS TO
PLAINTIFFS’ DEPOSITION DESIGNATIONS

In compliance with the Court’s Scheduling Order entered July 1, 2019 (Doc. 15)
and the Court’s Order of February 28, 2020 (Doc. 101) granting Defendant an extension in
which to file Defendant’s Objections to Plaintiffs’ Deposition Designations, Defendant
submits the following Objections to Plaintiffs’ Deposition Designations as follows:

1. Objections to Plaintiffs’ Designations of Mark S. Costello:

 

 

 

 

 

 

 

 

 

Start Page/Line End Page/Line Objections

8/9 8/10 FRE 401, 402, 403

8/21 8/25 FRE 401, 402, 403

45/9 46/3 FRE 401, 402, 803, Speculation
46/5 46/12 FRE 803

46/17 47/3 FRE 401, 412, Argumentative
65/11 68/23 See Motion in Limine No. 12
134/22 136/8 See Motion in Limine Nos. 3, 11

 

 

 

 

 
CEBESAMCROOHAE RW Document 4 Fide O304260 Pagal? O78 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start Page/Line End Page/Line Objections

167/4 167/14 FRE 401, 402

182/12 182/15 FRE 401, 402

2. Objections to Plaintiffs’ Designations of Allen Lippoldt:

Start Page/Line End Page/Line Objections

47/2 47/6 FRE 803

49/2 49/22 FRE 803

55/10 55/13 FRE 803

61/4 61/10 FRE 803

63/15 63/18 Speculation

75/18 75/25 FRE 401, 402

76/17 76/21 Speculation

77/1 79/1 FRE 803

80/9 80/15 FRE 401, 402, Speculation,
Argumentative

83/17 84/20 Lack of foundation, Speculation,
401, 402

85/8 88/1 401, 402, 803, Lack of foundation,

Lack of personal knowledge, see
Motion in Limine No. 11

 

 

 
CEBESAMCROOHAE RW Documentt1d4 4 Fide O3042E0 Pages O18 3

Respectfully Submitted,

s/Bruce A. Robertson

Gerard F. Pignato, OBA No. 11473

Bruce A. Robertson, OBA No. 13113

Matthew C. Kane, OBA No. 19502

Joshua K. Hefner, OBA No. 30870

Susan F. Kane, OBA No. 19455

RYAN WHALEY COLDRION JANTZEN PETERS

& WEBBER PLLC

400 North Walnut Avenue

Oklahoma City, Oklahoma 73104

Telephone: (405) 239-6040

Facsimile: (405) 239-6766

Email: jerry(@ryanwhaley.com
brobertson@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
susanfkane@gmail.com

 

 

 

Attorneys for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on March 4, 2020, I transmitted the attached document to the
Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following registrants:

Steven S. Mansell
Mark A. Engel
Kenneth G. Cole
M. Adam Engel
Keith F. Givens

s/Bruce A. Robertson
Bruce A. Robertson

 
